Title: Notes on a British Commercial Treaty, [post–22 December 1815]
From: Madison, James
To: 


                    
                        [post–22 December 1815]
                    
                    Are not British vessels, with articles of British European produce, coming from Any foreign port other than British Colonial ports, within the equalizing stipulatn.? Does not the equalization of drawbacks extend to re-exportations to a foreign nation, untill a change or diminution by the Competent authy. (Congress) be made?
                    
                    Is it clear that B. Vessels arriving on the 22d. of Decr. are not embraced by the Convention? if doubtful, best perhaps to prefer the liberal construction.
                